Exhibit 99.1 POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 Investor Contact: Barbara A. Gould (615) 235-4124 Media Contact: Julie K. Davis (615) 443-9266 CRACKER BARREL REPORTS 37% INCREASE IN FIRST-QUARTER EPS UPDATES 2010 OUTLOOK · Fully diluted net income per share of $0.78 for the first quarter of fiscal 2010, an increase of 37% compared with the prior-year quarter · Revenue for the first quarter increased 1.3% to $581.2 million · Comparable store restaurant sales increased 0.6% · Comparable store retail sales decreased 4.8% · Operating income margin in the first quarter was 6.5% compared with 5.7% in the prior-year quarter LEBANON, Tenn. November 24, 2009 – Cracker
